FILED
                            NOT FOR PUBLICATION
                                                                              MAY 05 2016
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

MARCO GARNICA,                                    No. 13-35834

              Plaintiff - Appellant,              D.C. No. 3:12-cv-05544-RJB

 v.
                                                  MEMORANDUM*
WASHINGTON DEPARTMENT OF
CORRECTIONS; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert J. Bryan, Senior District Judge, Presiding

                            Submitted March 25, 2016**

Before: D.W. NELSON, GRABER, and WATFORD, Circuit Judges.

      Plaintiff Marco Garnica, an inmate formerly incarcerated in Washington

state, challenges the district court’s dismissal of his action, brought under 42

U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons Act of

2000 ("RLUIPA"), 42 U.S.C. § 2000cc-2(a), alleging that boxed meals provided to

        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
Muslim prisoners violated various rights. We review de novo, San Diego Police

Officers’ Ass’n v. San Diego City Emps.’ Ret. Sys., 568 F.3d 725, 733 (9th Cir.

2009), and affirm.

      During Ramadan 2010, Washington prisoners received boxed food

containing items for a full set of cold meals, for consumption after sunset. Each

inmate generally received about 2,700 calories daily, including items such as dates

to break the fast, cereal and powdered milk, fruit, coffee cake, peanut butter and

bread, cheeses, Halal meats for non-vegetarians, condiments, and fortified fruit

drinks. Vegetarians such as Plaintiff received additional peanut butter, crackers,

milk, and cereal. But viewing the evidence in the light most favorable to Plaintiff,

as we must, Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004),

prison officials inadvertently provided a low-calorie meal on the first day of

Ramadan 2010 before quickly discovering and correcting the error. Because the

deprivation was inadvertent and insubstantial, summary judgment to Defendants

was nevertheless proper.

      The district court correctly granted summary judgment to Defendants on the

Eighth Amendment claim because an inadvertent, quickly corrected mistake does

not amount to deliberate indifference to a substantial risk of serious harm. Farmer

v. Brennan, 511 U.S. 825, 835–36 (1994). The district court correctly granted


                                          2
summary judgment to Defendants on the free exercise claim because Plaintiff has

not shown that a low-calorie meal on one day "substantially burden[ed]" his

practice of religion. Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir. 2015). For

the same reason, summary judgment was proper on the RLUIPA claim. 42 U.S.C.

§ 2000cc-1(a). All the meals provided after the first day were nutritionally

adequate and did not substantially burden Plaintiff’s religious exercise; they

therefore did not violate any of the rights claimed.1

      AFFIRMED.




      1
        Plaintiff contends that his meals were in fact nutritionally inadequate
because unnamed prison guards confiscated his supplemental snacks. The district
court properly considered this contention, made in a pro se motion, as evidence,
see Jones v. Blanas, 393 F.3d 918, 922–23 (9th Cir. 2004), and found that it was
insufficient to create a genuine issue of material fact, see FTC v. Publ’g Clearing
House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997).
                                           3